Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first image input device” “representative image selection device” “first image evaluation value calculation device” “representative image candidate display control device” “second image input device” “image classification device” “second image evaluation value calculation device” “representative image candidate determination device” and “word display control device” in claim(s) 1-10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large variation" in claim 3 is a relative term which renders the claim indefinite.  The term "large variation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Those of ordinary skill in the .
The terms "large" “small” “good” and “poor” in claim 8 are relative terms which render the claim indefinite.  The terms "large" “small” “good” and “poor” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Those of ordinary skill in the art would not be able to agree on the precise values required to reach the levels that are considered large, small, good, and/or poor by those of ordinary skill in that art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifarelli, US 2011/0129159 A1 (hereinafter referred to as “Cifarelli”) in view of Furuya, US 2016/0063746 A1 (hereinafter referred to as “Furuya”).

Regarding claim 1, Cifarelli discloses an image evaluation apparatus (see Cifarelli paras. 0018, 0019, and 0027-0036, where a camera, computer, memory, and program instructions are all disclosed), comprising: 
a first image input device to which a plurality of images included in a first image group are input (see Cifarelli Fig. 1, and paras. 0017-0020, where an image data set 110 is captured by cameras); and 
a first image evaluation value calculation device for calculating an image evaluation value from a difference between an impression value of the representative image selected by the representative image selection device and an impression value of each of the plurality of images input to the first image input device and an image quality of each of the plurality of (see Cifarelli Fig. 1, and paras. 0020-0026, where images are clustered using a similarity, which is within the broadest reasonable interpretation of impression, and then the images are ranked using parameters based on the similarity clustering and image quality metrics).
Cifarelli does not explicitly disclose a representative image selection device for selecting a representative image.
However, Furuya discloses a representative image selection device for selecting a representative image (see Furuya Figs. 4-8, and paras. 0059-0070, where a user selects target images from a group of input images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image selection user interface of Furuya on the captured images of Cifarelli, because it is predictable that users would want to select the photos that they like for further evaluation.  Furthermore, Cifarelli states that user ratings are used in the image evaluation (see Cifarelli paras. 0024 and 0025), and Furuya’s image selection user interface would predictably succeed at providing those ratings.

Regarding claim 8, Cifarelli discloses wherein the first image evaluation value calculation device calculates the image evaluation value, in a case where a difference between a central value of impression values of a plurality of images included in a cluster to which the representative image belongs and an impression value of each of the plurality of images included in the first image group is large, to be lower than in a case where the difference is small and calculates the image evaluation value, in a case where an image quality of each of the (see Cifarelli paras. 0020-0026, where image quality must be above a “quality threshold”, and where images must be a close distance to the “local maxima” of the cluster).

Claims 11, 12, and 13 are rejected under the same analysis as claim 1 above.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifarelli in view of Furuya as applied to claim 1 above, and in further view of Xiao, US 2011/0081088 A1 (hereinafter referred to as “Xiao”).

Regarding claim 2, Cifarelli does not explicitly disclose further comprising: a representative image candidate display control device for displaying images having image qualities equal to or higher than a threshold value, among the plurality of images input to the first image input device, as representative image candidates, wherein the representative image selection device selects at least one representative image candidate, among the representative 
However, Xiao discloses further comprising: a representative image candidate display control device for displaying images having image qualities equal to or higher than a threshold value, among the plurality of images input to the first image input device, as representative image candidates, wherein the representative image selection device selects at least one representative image candidate, among the representative image candidates displayed under control of the representative image candidate display control device, as a representative image (see Xiao Fig. 3, and para. 0029, where “[t[he quality score threshold can be adjusted as required in order to ensure that only higher quality images are displayed to a user . . .”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the quality thresholding of Xiao to eliminate the low quality input images of Cifarelli, as modified by Furuya, because it is predictable that doing so would save the user time by only displaying and potentially selecting images that have sufficient image quality for further evaluation.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifarelli in view of Furuya as applied to claim 1 above, and in further view of Zhao et al., US 2015/0161147 A1 (hereinafter referred to as “Zhao”).

Regarding claim 3, Cifarelli does not explicitly disclose further comprising: a representative image candidate display control device for displaying a plurality of images having 
However, Zhao discloses further comprising: a representative image candidate display control device for displaying a plurality of images having a large variation in impression value, among the plurality of images input to the first image input device, as representative image candidates, wherein the representative image selection device selects at least one representative image candidate, among the representative image candidates displayed under control of the representative image candidate display control device, as a representative image (see Zhao Figs. 5A through 7B, and paras. 0097-0102, where canonical images close to the center of clusters are displayed so that sufficiently large variations are provided to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image display technique of Zhao to display the input images of Cifarelli, as modified by Furuya, because it is predictable that the additional level of organization and relationship indicators would assist the user in navigating and locating the desired input images faster.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifarelli in view of Furuya as applied to claim 1 above, and in further view of Sato, US 2019/0146991 A1 (hereinafter referred to as “Sato”).

claim 4, Cifarelli does not explicitly disclose further comprising: a representative image candidate display control device for displaying a plurality of images having a maximum value or a minimum value of each impression value for impression values of a plurality of impression axes, among the plurality of images input to the first image input device, as representative image candidates, wherein the representative image selection device selects at least one representative image candidate, among the representative image candidates displayed under control of the representative image candidate display control device, as a representative image.
However, Sato discloses further comprising: a representative image candidate display control device for displaying a plurality of images having a maximum value or a minimum value of each impression value for impression values of a plurality of impression axes, among the plurality of images input to the first image input device, as representative image candidates, wherein the representative image selection device selects at least one representative image candidate, among the representative image candidates displayed under control of the representative image candidate display control device, as a representative image (see Sato Figs. 5-8, and paras. 0027, 0078, 0082, and 0083, where images with a minimum distance to the cluster center in multi-dimensional feature space are displayed first).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the image display technique of Sato to first display the most representative image from the input images of Cifarelli, as modified by Furuya, because it is predictable that the additional level of organization would assist the user in navigating and locating the desired input images faster.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cifarelli in view of Furuya and Xiao as applied to claim 2 above, and in further view of Yamaji et al., US 2015/0086120 A1 (hereinafter referred to as “Yamaji”).

Regarding claim 10, Cifarelli does not explicitly disclose further comprising: a word display control device for displaying a word, which indicates an impression of the representative image candidate displayed under control of the representative image display control device, together with the representative image candidate.
However, Yamaji discloses further comprising: a word display control device for displaying a word, which indicates an impression of the representative image candidate displayed under control of the representative image display control device, together with the representative image candidate (see Yamaji Fig. 3, and paras. 0059 and 0060, where “. . . the image processing apparatus 10 may be configured not to have the layout section 22 but to have a theme information output section that outputs (e.g., displays or transmits) information on a main theme and a subtheme as determined by the theme determining section 20 to the exterior of the image processing apparatus 10”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the theme/impression display technique of Yamaji to display the relevant themes/impressions for the images of Cifarelli, as modified by Furuya and Xiao, because it is predictable that the additional level of organization/metadata would assist the user in understanding, navigating, and locating the desired input images faster.

Allowable Subject Matter
Claim(s) 5-7 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ANDREW M MOYER/Primary Examiner, Art Unit 2663